Citation Nr: 1145037	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder (previously characterized as paranoid schizophrenia) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a low back disability (previously characterized as lumbosacral strain and a back condition) has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983, followed by an unverified period of Army Reserve service.

A claim for service connection for a back condition was denied by the RO in October 1998.  Claims for service connection for a low back disability (then characterized as lumbosacral strain) and for a psychiatric disorder characterized as paranoid schizophrenia were denied by the RO in September 2001.  Although notified of each denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied the Veteran's requests to reopen the claims for service connection for psychiatric and back disabilities.  In September 2008, the Veteran filed a notice of disagreement (NOD).  That same month, a statement of the case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In November 2011, the Veteran and his representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).

Regarding characterization of the appeal, the Board points out that, regardless of what the RO has done, it must address the question of whether new and material evidence to reopen the previously-denied claims for service connection has been received because these matters go to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Initially, the Board notes that review of the claims file reveals that the RO has not obtained all of the Veteran's service records, particularly,  records pertaining to the  Veteran's Army Reserve service.  In this regard, the Board notes that the Veteran had active duty service from March 1980 to April 1983; however a February 2000 VA treatment record indicates six years of service in the Army including service in the Army Reserve.  A September 2003 VA treatment record indicates service from 1979 to 1985.  The RO has only obtained the Veteran's service treatment records from his period of active duty from March 1980 to April 1983.  The Veteran's dates of service in the Army Reserve are unverified and the RO has not obtained the Veteran's records from his Army Reserve service.  Thus, the RO should obtain from the appropriate service department (or other appropriate source(s)) all outstanding records pertaining to the Veteran's New York Army Reserve service, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should also obtain other Federal records.  The claims file includes VA outpatient treatment records from the Upstate New York Healthcare System (HCS) dated from February 12, 1999 through May 10, 2006.  However, the Veteran has indicated VA medical treatment since 1985 at the VA Medical Centers (VAMCs) in Buffalo and Canandaigua, New York.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since 1985.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition, during an August 2001 VA spine examination, the Veteran indicated that he was treated for low back problems by a private physician in Texas.  Because these records could bear on the outcome of the Veteran's claim for service connection for a low back disability, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Hence, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from a private physician in Texas who has provided treatment for his low back disability.  The RO should also ensure that its letter to the Veteran meets the notice requirements Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection is granted), since such notice has not been provided.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  For the sake of efficiency, the RO's adjudication of the claims should include consideration of the evidence submitted directly to the Board in November 2011 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the appropriate service department (or other appropriate source(s)) all records pertaining to the Veteran's New York Army Reserve service.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Buffalo and Canandaigua VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since 1985.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from a private physician in Texas who provided has  treatment for a low back disability.

The RO should also ensure that its notice to the Veteran meets the requirements Dingess/Hartman (cited above), particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection is granted).

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

